



Exhibit 10.3


SEVENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN
AND SECURITY AGREEMENT


This Seventh Amendment to Revolving Credit, Teem Loan and Security Agreement
(the “Amendment”) is made this 7th day of September, 2016 by and among EVINE
Live Inc., a Minnesota corporation (“Evine”); ValueVision interactive, INC., a
Minnesota corporation; VVI Fulfillment Center, Inc., a Minnesota corporation;
ValueVision Media Acquisitions, Inc., a Delaware corporation; ValueVision
Retail, Inc., a Delaware corporation, and Norwell Television, LLC, a Delaware
limited liability company (each a “Borrower”, and collectively “Borrowers”); the
financial institutions which are now or which hereafter become a party thereto
as lenders (the “Lenders”) and PNC Bank, National Association (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).


BACKGROUND
A.On February 9, 2012, Borrowers, Lenders and Agent entered into, inter alia,
that certain Revolving Credit, Term Loan and Security Agreement (as same has
been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.


B.The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement subject to
the terms and conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
1.Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:


(a)Section 1.2 of the Loan Agreement shall be amended by deleting the following
definition in its entirety and replacing it as follows:


“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) non-cash equity based compensation expenses incurred
by Borrowers for such period, plus (d) expenses actually incurred related to
shareholder response costs, fees, charges and legal expenses incurred and paid
for by Borrowers during the fiscal year ended on or about January 31, 2015 not
to exceed $3,517,000 and the related management changes expenses incurred and
paid during such period, not to exceed $5,520,000, in the aggregate not to
exceed $9,037,000 plus (e) expenses actually incurred related to management
changes incurred and paid for by Borrowers during the fiscal year ended on or
about January 31, 2016 not to exceed $3,600,000 in the aggregate plus (f)
non-cash losses incurred by


1

--------------------------------------------------------------------------------





Borrowers during such period in connection with the sale of Norwell’s premises
located at 2 Bert Drive, #4, West Bridgewater, Massachusetts and the MA Personal
Property plus (g) non-cash impairment charges and non-cash write-downs for such
period plus (h) expenses actually incurred related to executive transitions
incurred by Borrowers during the fiscal year ending on or about January 31, 2017
not to exceed $4,200,000 in the aggregate plus (i) expenses actually incurred
related to upgrades made to the Bowling Green, Kentucky expansion project
incurred and paid for by Borrowers during the fiscal year ending on or about
January 31, 2017 not to exceed $425,000 in the aggregate.
(b)Section 6.5(d) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:


(d)    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in the aggregate amount
for all Borrowers in excess of the amount corresponding to such fiscal year as
shown below:
Fiscal year ending January 31, 2017
$12,000,000
Fiscal year ending on or about January 31, 2018 and each fiscal year thereafter
$10,000,000 plus any amount by which EBITDA for the prior fiscal year exceeds
$15,000,000



; provided that (1) if any portion of the Bowling Green, Kentucky expansion
project is not completed within the fiscal year ended January 31, 2015, up to
$10,100,000 may be carried over to the fiscal years ending on or about January
31, 2016 and January 31, 2017 in the aggregate over both years and such amounts
carried over in each fiscal year will be excluded from the Capital Expenditures
calculation for such fiscal year and (2) any equity funds raised by Borrowers
and used towards Capital Expenditures shall be excluded from the Capital
Expenditures calculation for any fiscal year.


2.Representations and Warranties. Each of the Borrowers hereby:


(a)reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);


(b)reaffirms all of the covenants contained in the Loan Agreement, covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
and Guarantor to Agent and Lenders under the Loan Agreement of whatever nature
and whenever incurred, are satisfied and/or released by Agent and Lenders;




2

--------------------------------------------------------------------------------





(c)represents and warrants that no Default or Event of Default has occurred and
is continuing under any of the Existing Financing Agreements;


(d)represents and warrants that it has the authority and legal right to execute,
deliver and carry out the terms of this Amendment, that such actions were duly
authorized by all necessary limited liability company or corporate action, as
applicable, and that the officers executing this Amendment on its behalf were
similarly authorized and empowered, and that this Amendment does not contravene
any provisions of its certificate of incorporation or formation, operating
agreement, bylaws, or other formation documents, as applicable, or of any
contract or agreement to which it is a party or by which any of its properties
are bound; and


(e)represents and warrants that this Amendment and all assignments, instruments,
documents, and agreements executed and delivered in connection herewith, are
valid, binding and enforceable in accordance with their respective terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.


3.Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):


(f)Agent’s receipt of this Amendment fully executed by the Borrowers;


(g)Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.


4.Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.


5.Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.


6.Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.


7.[Reserved].


8.Miscellaneous.


(a)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.


(b)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.


3

--------------------------------------------------------------------------------





(c)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.


(d)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.


(e)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
EVINE LIVE INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION INTERACTIVE, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VVI FULFILLMENT CENTER, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION MEDIA ACQUISITIONS, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION RETAIL, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
NORWELL TELEVISION, LLC
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer



[SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]

--------------------------------------------------------------------------------







AGENT:
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
___________________________
 
 
Sherry Winick, Vice President
 
 
 
 
Address: 200 South Wacker Drive, Suite 600
 
Chicago, Illinois 60606
 
 
 
 
 
 
LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
___________________________
 
 
Sherry Winick, Vice President
 
 
 
 
Revolving Commitment Percentage: 77.0%
 
Term Loan Commitment Percentage: 77.0%
 
 
 
 
THE PRIVATEBANK AND TRUST COMPANY,
 
as Lender
 
 
 
 
By:
___________________________
 
Name:
Richard Pierce
 
Title:
Managing Director
 
 
 
 
Revolving Commitment Percentage: 23.0%
 
Term Loan Commitment Percentage: 23.0%





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]